DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered. Claims 1, 5-7, 10, 12-13, 23, 25, 27 and 32-49 are pending.
 
Withdrawn Objections and/or Rejections
3.	Examiner acknowledges the amendments to the claims and the objections have been withdrawn as they have been overcome. 

Claim Objections
4.	Claims 35-49 are objected to because of the following informalities: 
In claim 35 lines 5-6, “2 octylcyanoacrylate polyethylene glycol based hydrogel sealant” is missing either “and” “or”. For examination purposes this limitation is 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 5, 7, 10, 12, 23, 25, 27, 32 and 34-45 are rejected under 35 U.S.C. 103 as being unpatentable over Borgia (US 2007/0298075 A1) in view of Ricci (Ricci B, Ricci F. Octyl 2- cyanoacrylate tissue adhesive in experimental scleral buckling. Acta Ophthalmol Scand. 2001 Oct;79(5): 506-8) provided to Applicant 09/13/2021.
Regarding claim 1, Borgia discloses a punctal plug (Figs. 1-10, ¶ 0006) comprising a body comprising: a biodegradable polymer of polyethylene glycol, polypropylene glycol, albumin, degradable polymer proteins and polyamino acids, 
Ricci, however, teaches octyl 2-cyanoacrylate for attaching an ocular device (Ricci p. 507, Col 3, Discussion ¶ 3), in the same field of endeavor as part of an ocular implant and pertinent to the problem of attaching a structure to tissue. Ricci teaches octyl 2-cyanoacrylate (Ricci p. 507, Col 3, Discussion ¶ 3) to be more effective and less toxic than alternative adhesives (Ricci p. 507, Col 3, Discussion ¶ 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the muco-adhesive coating of Borgia with octyl 2-cyanoacrylate of Ricci, would have achieved the predictable result of a suitable long-term bioadhesive glue to position the punctal plug that is more effective and less toxic.

Regarding claim 5, Borgia further discloses wherein the body comprises a flared proximal end (enlarged segment 12) (Fig. 1, ¶ 0006). 

Regarding claim 7, Borgia further discloses wherein the body comprises a flared distal end (collarette 44) (Fig. 4, ¶ 0009). 

Regarding claim 10, Borgia further discloses wherein the bioadhesive is biodegradable (¶ 0039), as gelatin is biodegradable. Further, the octyl 2-cyanoacrylate, as taught by Ricci, in the Borgia/Ricci combination (see claim 1), is biodegradable (Ricci p. 508 Col 2 ¶ 1).

Regarding claim 12, Borgia further discloses further comprising a core or reservoir at least partially within the body of the punctal plug, wherein the core or reservoir comprises a therapeutic agent (reservoir 15 with active agent 18) (Fig. 1, ¶ 0006, 0022).

Regarding the method of claim 23, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed, since it has been held under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 


Regarding claim 25, Borgia further discloses wherein the bioadhesive is biodegradable (¶ 0039), as gelatin is biodegradable. Further, the octyl 2-cyanoacrylate, as taught by Ricci, in the Borgia/Ricci combination (see claim 1), is biodegradable (Ricci p. 508 Col 2 ¶ 1).

Regarding the method of claim 27, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed, since it has been held under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 


Regarding claim 32, Borgia/Ricci further discloses wherein the bioadhesive is biodegradable (¶ 0039), as gelatin is biodegradable. Further, the octyl 2-cyanoacrylate, as taught by Ricci, in the Borgia/Ricci combination (see claim 1), is biodegradable (Ricci p. 508 Col 2 ¶ 1).

Regarding claim 34, Borgia further discloses further comprising occluding the punctum with the inserted punctal plug (¶ 0006, 0021). 

Regarding claim 35, Borgia discloses a method of treating an ophthalmological condition comprising (i) inserting a punctal plug into a punctum of an eye, wherein the punctal plug comprises a biodegradable polymer, wherein the biodegradable polymer is not collagen or synthetic collagen (as listed in Borgia ¶ 0038, 0041) and (ii) occluding the punctum with the inserted punctal plug (Borgia Figs. 1-10, ¶ 0006, 0021). Borgia further teaches the punctal plug having a coating sealant disposed on a body surface oriented to contact tissue of a subject, the coating being a muco-adhesive intended for contact with tissue, implying a bioadhesive, that may comprise PEG (¶ 0039); however Borgia does not specify 2-octylcyanocrylate, n-butyl-2-cyanoacrylate or PEG-based hydrogel sealant. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the muco-adhesive coating of Borgia with octyl 2-cyanoacrylate of Ricci, would have achieved the predictable result of a suitable long-term bioadhesive glue to position the punctal plug that is more effective and less toxic.
Furthermore, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed, since it has been held under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 

Regarding claim 36, Borgia further discloses comprising a biodegradable polymer of polyethylene, polyethylene glycol, polyglycolides (Borgia ¶ 0038, 0041, 0049) and other suitable materials.

. 

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Borgia in view Ricci and further in view of Beeley (US 2012/0059338 A1).
Regarding claim 6, the combination of Borgia and Ricci is silent to the body comprising a flared midsection. 
Beeley, however, teaches a punctal plug in the same field of endeavor, with a body (housing 10, 20) comprising a flared midsection (diamond-shaped) (Beeley Fig. 5, ¶ 0035) to improve the retention of the device in the punctum and the therapeutic agent in a reservoir (as motivated by Beeley ¶ 0035). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the body of the Borgia/Ricci device to be diamond shaped having a flared midsection, as taught by Beeley, to improve retention of the plug in the punctum and the agent in the reservoir, re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

9.	Claims 13, 33 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Borgia in view of Ricci and further in view of MacKeen (US 4915684).
Regarding claim 13, the combination of Borgia and Ricci teaches the punctal plug of claim 1 (see above), but is silent to an insertion device containing the punctal plug.
MacKeen, however, teaches a punctal plug (fluid modulating device 22) (MacKeen Fig. 2, Col 4 lines 54-60) in the same field of endeavor, with an insertion device (inserter 72) containing the punctal plug (MacKeen Figs. 5A-5F, Col 6 line 52 - Col 7 line 14). The method of insertion taught by MacKeen carefully and accurately places the plug in the patient. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an insertion device, as taught by MacKeen, to insert the punctal plug of Borgia/Ricci, to carefully and accurately position the plug. 


MacKeen, however, teaches a punctal plug (fluid modulating device 22) (MacKeen Fig. 2, Col 4 lines 54-60) in the same field of endeavor, wherein inserting a plug into the punctum or the canaliculus comprises using a syringe, ampoule or applicator to insert eh plug into the punctum of the canaliculus, as MacKeen teaches a tool (72), or applicator (MacKeen Figs. 5A-5F, Col 6 line 52 - Col 7 line 14). The method of insertion taught by MacKeen carefully and accurately places the plug in the patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have inserted the punctal plug of Borgia/Ricci comprising a bioadhesive, with an applicator, as taught by MacKeen, to carefully and accurately position the plug.

Regarding claim 46-48, all of the elements of the current invention have been substantially disclosed by Borgia and Ricci, as applied above in claim 35, except utilizing an insertion device for inserting the punctal plug into the punctum. 
MacKeen, however, teaches a punctal plug (fluid modulating device 22) (MacKeen Fig. 2, Col 4 lines 54-60) in the same field of endeavor, wherein inserting a plug into the punctum or the canaliculus comprises utilization of an insertion device for inserting the punctal plug into the punctum, wherein the insertion device is an applicator (inserter 72), wherein the insertion device releasably engages the punctal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have inserted the punctal plug of Borgia/Ricci comprising a bioadhesive, with an applicator which releasably engages the plug, as taught by MacKeen, to carefully and accurately position the plug.

10.	Claims 35/49 is rejected under 35 U.S.C. 103 as being unpatentable over Borgia in view of Messersmith (US 2008/0247984 A1).
Regarding claims 35 and 49, Borgia discloses a method of treating an ophthalmological condition comprising (i) inserting a punctal plug into a punctum of an eye, wherein the punctal plug comprises a biodegradable polymer, wherein the biodegradable polymer is not collagen or synthetic collagen (as listed in Borgia ¶ 0038, 0041) and (ii) occluding the punctum with the inserted punctal plug (Borgia Figs. 1-10, ¶ 0006, 0021). Borgia further teaches the punctal plug having a coating sealant disposed on a body surface oriented to contact tissue of a subject, the coating being a muco-adhesive intended for contact with tissue, implying a bioadhesive, that may comprise PEG (¶ 0039); however Borgia does not specify 2-octylcyanocrylate, n-butyl-2-cyanoacrylate or PEG-based hydrogel sealant. 
Messersmith, however, teaches an adhesive substance as a tissue sealant that can be used for coating a plug (Messersmith ¶ 0142), in the same field of endeavor and pertinent to the problem of providing an adhesive for biological surfaces. Messersmith teaches a PEG-based hydrogel sealant (Messersmith ¶ 0136, 0139) to create a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the muco-adhesive coating of Borgia with PEG-based hydrogel sealant of Messersmith, would have achieved the predictable result of a suitable long-term bioadhesive glue to position the punctal plug to provide robust adhesion in wet environments, while overcoming issues such as poor tissue-adhesion and stiffness.
Furthermore, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will inherently perform the method steps as claimed, since it has been held under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 

Response to Arguments
11.	Applicant’s arguments, see Remarks, filed 09/30/2021, with respect to the rejection(s) of claims 1, 5, 7, 10, 12, 23, 25, 27, 32 and 34 under 35 USC 102(a)(1) over Borgia have been fully considered and are persuasive, as it refers to the amended 
	Regarding Applicant’s arguments to the rejection under 35 USC 102(a)(1) over Borgia, Examiner agrees that the deletion of “gelatin-based glue” from the listing of bioadhesives in claim 1, overcomes the rejection over Borgia. However, Ricci (presented in the advisory action) cures this deficiency as Ricci teaches octyl 2-cyanoacrylate as a suitable alternative adhesive for ocular tissue. 
	Dependent claims 6, 13 and 33 are similarly rejected over Borgia in view of Ricci with further teachings from Beeley and MacKeen to cure the deficiencies. 

	Applicant’s arguments with respect to claim(s) 35-45 over Borgia in view of Chowdhury have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that Chowdhury is no longer relied upon in the attached rejection. Ricci is used to teach the bioadhesive. 
	Similarly, claims 46-48 are also rejected over Borgia in view of Ricci with further teachings from MacKeen to cure the deficiencies.

Regarding Applicant’s remarks to the Advisory Action and the use of Ricci, that Ricci cannot be properly combined with Borgia and that Ricci teaches away from such combination, Examiner respectfully disagrees. 
Applicant has not provided sufficient reasoning or evidence that one of ordinary skill in the art would not consider Ricci to teach the deficiencies in Borgia. Applicant at the moment of attachment. Using the octyl 2-cyanoacrylate for the Borgia plug would still be suitable. Furthermore, the area to be fixed as taught by Borgia may be dried just as Ricci requires, such as by blowing air onto the area or any other means known in the art. Ricci uses the same bioadhesive as provided by Applicant, and it is used for fixation in a moist area of the body. As such, Examiner disagrees that Ricci teaches away from any combination with Borgia. 
Claims 1, 5, 7, 10, 12, 23, 25, 27, 32 and 34-45 are rejected over Borgia in view of Ricci, with teachings from Beeley and MacKeen to cure the deficiencies in claims 6, 13, 33 and 46-48. 
Borgia in view of Messersmith teach the elements of claims 35/49.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        10/12/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781